443 So. 2d 410 (1984)
In the Interest of H.D., a Child.
No. 83-678.
District Court of Appeal of Florida, Fourth District.
January 4, 1984.
Rehearing Denied January 18, 1984.
Richard L. Jorandby, Public Defender, and Cathleen Brady, Asst. Public Defender, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Lydia M. Valenti, Asst. Atty. Gen., West Palm Beach, for appellee.
HERSEY, Judge.
Finding that Rule 8.290(d)(4) of the Florida Rules of Juvenile Procedure tracks Rule 3.111(d)(4) of the Florida Rules of Criminal Procedure, we affirm on the authority of Jordan v. State, 334 So. 2d 589 (Fla. 1976).
AFFIRMED.
BERANEK and DELL, JJ., concur.